Exhibit 10.3
(WILLBROS LOGO) [c06144c0614400.gif]
WILLBROS GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT
_________ ___________________ 201____

     
 
   
 
   
 
   
 
   

Dear  ____________________:
1. Restricted Stock Award. Willbros Group, Inc., a Delaware corporation (the
“Company”), hereby grants to you an aggregate of  _____  shares of Common Stock,
par value $.05 per share, of the Company (the “Restricted Shares”). This award
is subject to your acceptance of and agreement to all of the applicable terms,
conditions, and restrictions described in the Company’s 2010 Stock and Incentive
Compensation Plan (the “Plan”), a copy of which, along with the Prospectus for
the Plan, are attached hereto, and to your acceptance of and agreement to the
further terms, conditions, and restrictions described in this Restricted Stock
Award Agreement (this “Award Agreement”). To the extent that any provision of
this Award Agreement conflicts with the expressly applicable terms of the Plan,
it is hereby acknowledged and agreed that those terms of the Plan shall control
and, if necessary, the applicable provisions of this Award Agreement shall be
hereby deemed amended so as to carry out the purpose and intent of the Plan.
2. Issuance of Shares. The Company will cause the Restricted Shares to be issued
in your name either by book-entry registration or issuance of a stock
certificate or certificates. Until such time as the restrictions described in
Section 4(b) lapse as described in Section 5, the Company may cause an
appropriate stop-transfer order to be issued and to remain in effect with
respect to the Restricted Shares. As soon as practicable following the time that
the restrictions described in Section 4(b) lapse as described in Section 5, the
Company will cause that stop-transfer order to be removed. If any certificate or
certificates are issued in your name for the Restricted Shares, the Company
shall retain the certificate(s) for the period during which the restrictions
described in Section 4(b) are in effect and may require that you execute and
deliver to the Company a stock power or stock powers in blank for the Restricted
Shares. You hereby agree that the Company shall hold the certificate(s) for the
Restricted Shares and the related stock power(s) pursuant to the terms of this
Award Agreement until such time as the restrictions described in Section 4(b)
lapse as described in Section 5 or the Restricted Shares are canceled pursuant
to the terms of Section 4(b).

 

 



--------------------------------------------------------------------------------



 



3. Ownership of Restricted Shares. You shall be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends therefrom if, as, and when declared by the
Company’s Board of Directors, subject, however, to the terms, conditions, and
restrictions described in the Plan and in this Award Agreement.
4. Restrictions.
(a) Your ownership of the Restricted Shares shall be subject to the restrictions
set forth in subsection (b) of this Section until such restrictions lapse
pursuant to the terms of Section 5, at which time the Restricted Shares shall no
longer be subject to the applicable restrictions.
(b) The restrictions referred to in subsection (a) of this Section are as
follows:
(1) At the time of your “Termination of Employment” (as defined in Section
11(d)), other than a Termination of Employment that occurs as a result of an
event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company. If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.
(2) You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.
5. Lapse of Restrictions.
(a) The restrictions described in Section 4(b) shall lapse with respect to
 _____  of the Restricted Shares on the first anniversary of the date hereof,
another  _____  of the Restricted Shares on the second anniversary of the date
hereof, another  _____  of the Restricted Shares on the third anniversary of the
date hereof, and the last  _____  of the Restricted Shares on the fourth
anniversary of the date hereof. Following the lapse of such restrictions with
respect to any Restricted Shares, such Restricted Shares shall no longer be
subject to the restrictions described in Section 4(b).
(b) Notwithstanding the provisions of subsection (a) of this Section 5, the
restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:
(1) Your death or “Disability” (as defined in Section 11(b));
(2) Your Termination of Employment, but only if such Termination of Employment
is the result of a dismissal or other action by the Company or any of its
Affiliates and does not constitute a “Termination for Cause” (as defined in
Section 11(c)); or

 

2



--------------------------------------------------------------------------------



 



(3) A “Change of Control” of the Company (as defined in Section 11(a), unless
the Committee determines prior to the Change of Control, in accordance with
Section 14.2 of the Plan, that the restrictions shall not lapse upon the
occurrence of the Change of Control.
6. Agreement With Respect to Taxes; Share Withholding.
(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, or make arrangements satisfactory to the Company or such Affiliate
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Affiliates with
respect to the Restricted Shares, and (2) the Company or any of its Affiliates
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any foreign, federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares.
(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the Restricted Shares awarded,
you may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Restricted Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction. All such elections shall be irrevocable, made in writing,
signed by you, and shall be subject to any restrictions or limitations that such
Committee, in its sole discretion, deems appropriate.
7. Adjustment of Shares. The number of Restricted Shares subject to this Award
Agreement shall be adjusted as provided in Section 4.2 of the Plan. Any shares
or other securities received by you as a stock dividend on, or as a result of
stock splits, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise with respect to the Restricted Shares shall have the
same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.
8. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Restricted Shares except pursuant to an effective
registration statement under the U.S. Securities Act of 1933, as amended, or
pursuant to an applicable exemption from such registration.
9. Restrictive Legend. You hereby acknowledge that any certificate(s)
representing the Restricted Shares will bear a conspicuous legend referring to
the terms, conditions, and restrictions described in the Plan and this Award
Agreement. Any attempt to dispose of any Restricted Shares in contravention of
the terms, conditions, and restrictions described in the Plan or this Award
Agreement shall be ineffective.

 

3



--------------------------------------------------------------------------------



 



10. Forfeiture and Clawback.
(a) You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Affiliate, or any plan of the
Company or any Affiliate in which you participate, including any severance plan,
you shall forfeit to the Company all of the Restricted Shares for which the
restrictions have not previously lapsed in accordance with Section 5 and all of
your rights thereto shall terminate without any payment of consideration by the
Company.
(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation any
policy which the Company may be required to adopt under Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations of the U.S. Securities and Exchange Commission thereunder or the
requirements of any national securities exchange on which the Company’s Common
Stock may be listed. You agree to promptly return any such incentive-based
compensation which the Company determines it is required to recover from you
under any such clawback policy.
11. Certain Definitions. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:
(a) “Change of Control” shall have the meaning provided in the Plan, except that
for purposes of clauses (a) and (b) of such definition, “fifty percent (50%) or
more” shall be substituted for “thirty percent (30%) or more” each place it
appears in clauses (a) and (b) of such definition.
(b) “Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or which has lasted or can be expected
to last for a continuous period of not less than 12 months.
(c) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) your willful and continued failure substantially to perform your duties
(other than any such failure resulting from your incapacity due to physical or
mental illness), (2) your conviction for a felony, proven or admitted fraud,
misappropriation, theft or embezzlement by you, your inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Company or any of its Affiliates, or your willful engaging in misconduct that is
materially injurious to the Company or any of its Affiliates, monetarily or
otherwise, or (3) if you have entered into an employment agreement or contract
with the Company or any of its Affiliates, or if you have entered into any other
agreement or contract with the Company or any of its Affiliates or participate
in any plan of the Company or any Affiliate, including any severance plan, which
includes confidentiality, non-competition, non-solicitation or non-disparagement
covenants, (A) any other action or omission that is identified in such agreement
or contract as giving rise to “Cause” for the termination of your employment
with the Company or any of its Affiliates or (B) any violation of the
confidentiality, non-competition, non-solicitation or non-disparagement
covenants. For this purpose, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company or any of its Affiliates.

 

4



--------------------------------------------------------------------------------



 



(d) “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Affiliates for any reason other than
your death, or Disability.
12. Designation of Beneficiary. Your beneficiary for receipt of any payment made
under this Award Agreement in the event of your death shall be the person(s)
designated as your beneficiary(ies) for life insurance benefits under the
Company’s life insurance benefits plan unless you designate a different
beneficiary on a form prescribed by the Company. If no beneficiary is
designated, upon your death, payment shall be made to your estate.
Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.
If you accept this Award and agree to the foregoing terms and conditions, please
so confirm by signing and returning the duplicate copy of this Award Agreement
enclosed for that purpose.

            WILLBROS GROUP, INC.
      By:           Name:           Title:        

The foregoing Award is accepted by me as of the  _____  day of  _____  201_, and
I hereby agree to the terms, conditions, and restrictions set forth above and in
the Plan.

     
 
   
 
   

 

5